DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In view of the appeal brief filed on 4-25-22, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/RAM R SHUKLA/           Supervisory Patent Examiner, Art Unit 1635                                                                                                                                                                                             

Request for Information under 37 CFR 1.105
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
A call was made to applicants’ representatives to determine how/whether the teachings of Viczian (PLoS, 2009, Vol. 7, No. 8, e1000174) were altered to determine how to respond to the Appeal Brief. No response was received. 
This request assumes the teachings of Viczian (2009), Viczian (2010), Harris, and/or Zuber were modified to arrive at the claimed invention. 
Please confirm the 2-cell staged embryos used in Examples 1-9 are Xenopus. 
Please point to where applicants exemplify administering Tbx3 and Pax6 together to pluripotent cells, and culturing the cells such that 60-70% retinal progenitors are obtained as required in claims 11, 24 and 32. Be specific about what EFTFs and “conditions suitable” are required to obtain 60-70% retinal progenitors. When referencing the specification, please use page and paragraph number (and line number as necessary) of the original specification.  Do not simply use paragraph numbers or refer to the US Patent Application Publication. Where support is implicit, please provide a reasoned explanation. 
Please clarify whether “EFTF” in Fig. 1B refers to the pluripotent cells transfected with an “EFTF cocktail” described in paragraph 11, i.e. tbx3, pax6, rax, six3, six6, and nr2e1. 
Please clarify which of the numerous processes of Viczian (2009) were used in the Examples to arrive at the claimed invention. Be specific about the EFTFs and “conditions suitable” required to obtain 60-70% retinal progenitors.
Please clarify whether introducing RNA encoding pax6, tbx3, rx1, nr2e1, six3, six6, otx2 into pluripotent Xenopus cells described by Viczian (pg 11, paragraph bridging col. 1-2) and whether the “EFTF-expressing pluripotent” cells described throughout the Results section of Viczian are required for applicants invention (pg 2, 1st full paragraph, pg 2, col. 2, 1st full paragraph, pg 5, 1st partial paragraph, et al) are required for applicants invention. 
Please confirm the teachings of Viczian (2009) were modified to arrive at applicants’ invention and clarify how they were modified. 
Clarification of how the processes of Viczian (2010), Harris and Zuber were used in the Examples may also be required. 

The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.

This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

/RAM R SHUKLA/         Supervisory Patent Examiner, Art Unit 1635                                                                                                                                                                                               

Specification
Applicants’ incorporation of Streckfuss-Bomeke, Cai, Giorgetti, Hu, Sommer (pg 15, para 43), Takahashi, Okita, Nakagawa, Takahashi, Meissner, Yu, Park, and the WO documents (pg 16, para 45)… …Viczian 2009, Viczian 2010, Harris 1992 (pg 59, para 111) and elsewhere is objected to because the references describe specific species of cells and specific protocols and reagents to differentiate those pluripotent cells into retinal cells that are not disclosed by applicants. Only patent applications or patent application publications can be used to incorporate “essential material” into a patent application MPEP 608.01(p) (37 CFR 1.57). Applicants did not specifically point to and discuss the “essential materials” disclosed in the non-patent references required to arrive at the invention. Item e) of 37 CFR 1.57 allows incorporation by reference of non-patent literature for “non-essential material”. 
While the non-patent references were available at the time of filing and can be used to help establish what was enabled, their disclosures cannot be incorporated by reference into the specification of the instant application because they contain “essential material” regarding specific species of cells and specific protocols and reagents required to differentiate pluripotent cells into retinal cells that are not disclosed by applicants.
In particular, applicants rely on the teachings of Viczian (2009), Viczian (2010), and Zuber (2003) in Example 1, 5, 9 to determine how to use [non-disclosed species of] Tbx3 and Pax6 to differentiate [non-disclosed species of] pluripotent cells into retinal progenitors. These references described administering eye factors, specifically Tbx3 and Pax6, to pluripotent Xenopus cells and culturing them to obtain a retinal lineage (see art rejection); however, assuming the Examples 1, 5, 9 are limited to Xenopus, the specification does not teach how a protocol of Viczian (2009), Viczian (2010) or Zuber (2003) was modified to arrive at the claimed invention. The examples do not teach XAP-2 or transducin expression (Examples 1-9) correlate to retinal progenitors because XAP-2 and transducin are rod photoreceptor markers (fully differentiated cells of the retina). If the Examples are limited to mouse or human embodiments, the specification does not teach how the Xenopus protocols of Viczian (2009), Viczian (2010) or Zuber (2003) were modified for mammalian cells to arrive at mammalian embodiments of the claimed invention. Accordingly, the reliance upon Viczian (2009), Viczian (2010) or Zuber (2003) is “essential material”, and the phrase “incorporated herein by reference” must be deleted throughout the specification unless it is context of a Patent or Patent Application Publication.
Response to arguments
Applicants argue it is quite clear what is being incorporated into the specification via the NPL. Applicants’ argument is not persuasive. EVERYTHING from the NPL has been incorporated-by-reference; however, they include essential material required to perform the method. While the non-patent references were available at the time of filing and can be used to help establish what was enabled, their disclosures cannot be incorporated by reference into the specification of the instant application because they contain “essential material” regarding specific species of cells and specific protocols and reagents required to differentiate pluripotent cells into retinal cells that are not disclosed by applicants.
Viczian (2009), Viczian (2010), and Zuber (2003) in Example 1, 5, 9 described administering eye factors, specifically Tbx3 and Pax6, to pluripotent Xenopus cells and culturing them to obtain a retinal lineage (see art rejection); however, Examples 1, 5, 9 do not teach how a protocol of Viczian (2009), Viczian (2010) or Zuber (2003) was modified to arrive at the claimed invention. The reliance upon Viczian (2009), Viczian (2010) or Zuber (2003) includes “essential material”, and it is unclear how that “essential material” was modified to arrive at the claimed invention.

Claims 1-10, 12, 17-20 have been canceled. Claims 11, 13-16, 21-35 are pending and under consideration. 
Applicant's arguments filed 4-25-22 have been fully considered but they are not persuasive. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Enablement
Claims 11, 13-16, 21-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
transfecting 2-cell Xenopus embryos with mRNA encoding Xenopus Pax6 and Tbx3, culturing the transfected embryos, isolating “animal cap” tissue (i.e. pluripotent cells) from the cultured embryos (at stage 9), culturing the isolated “animal cap” tissue to stage 15, and transplanting the stage 15 “animal cap” tissue  into recipient embryos such that cells expressing Tubb2b (neural marker) and transducin (Gαt1) or XAP-2 (rod photoreceptor markers) are obtained, does not reasonably provide enablement for performing the method in any species other than Xenopus, using any means to do so other than the one set forth above, or obtaining any retinal progenitor other than a cell that expresses Tubb2b and transducin or XAP2. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims. 
A) The specification does not enable administering Tbx3 and Pax6 to any species of vertebrate pluripotent cell and obtaining photoreceptor cells as broadly encompassed by claims 11, 24 and 32 other than Xenopus. 
Claims 11, 24, 32 encompass using any pluripotent cell from any vertebrate species of cell. Pluripotent cells include embryonic stem cells or induced pluripotent stem (iPS) cells. Vertebrates include fish, reptiles, amphibians, birds, and mammal, but not insects or amoeba. 
Unpredictability 
Volkner (Stem Cell Reports, April 12, 2016, Vol. 6, pg 525-538, and Supplemental Materials) used Pax6 alone to differentiate isolated mouse and human ES cells into retinal organoids (pg 15, paragraphs 1, 3, 4, of Supplemental Materials; Table S1, pg 13 of Supplemental Materials).  

    PNG
    media_image1.png
    926
    655
    media_image1.png
    Greyscale
 		          
The role of Tbx3 in eye development was unknown in any species other than Xenopus. Zuber (Development, 2003, Vol. 130, pg 5155-5167) transfected 2-cell Xenopus embryos with RNA encoding a number of factors that affect eye development in Xenopus including Pax6 and ET (the Xenopus ortholog of human Tbx3). The embryos were cultured until stage 9, then “animal caps” (i.e. pluripotent cells) were isolated and cultured until stage 21 (pg 5157, “RNA microinjection” and “RT-PCR analysis”-“pools of ten stage 21 animal caps”). The combination of eye factors was capable of differentiating the pluripotent cells into a retinal lineage. Zuber goes on to discuss Tbx3 and its role in other species and teaches “evidence for a role for Tbx3 in mammalian eye formation is limited.” Zuber did not teach the eye factors used in Xenopus correlated to mammals or any other vertebrate species. In addition, the applicants taught Tbx3 alone is insufficient to differentiate pluripotent cells into retinal lineage (pg 63, Example 5). 
Accordingly, the role of Tbx3 alone or in combination with Pax6 or the other eye factors disclosed by Zuber was unknown in any species other than Xenopus and was limited to being used in combination with Pax6. 
Davenport (Development, 2003, Vol. 130, pg 2263-2273) knocked out the Tbx3 gene in mice. Limb formation and apocrine gland development were negatively impacted; however, pictures of the embryonic eye were normal. Lopez (Dev Biol, 2018, Vol. 444, pg S337-S351) taught “Loss of Tbx3 in murine neural crest reduces enteric glia and causes cleft palate, but does not influence heart development or bowel transit” (title); Lopez shows the embryonic eyes were normal (pg S341, Fig. 2A). This is unlike applicants’ work in Xenopus - applicants knocked down Tbx3 and showed retinal defects (pg 64, para 118). 
Ivanova (Nature, 2006, Vol. 442, 533-538) taught tbx3 is required for self-renewal of the pluripotent phenotype in mouse ES cells in vitro (pg 535, Col. 1, “Discussion”) and that “Esrrb and Tbx3 are necessary to block the differentiation into mesoderm, ectoderm and neural crest cells but are not required to repress trophectoderm differentiation” (pg 537, col. 2, line 10). In other words, Ivanova shows tbx3 functions “to suppress ES cell differentiation in vitro” in mice (pg 535, col. 2, last 10 lines). 
Arnolds (2015/0164957) taught the role of tbx3 in developing mammals is for differentiation of cardiomyocytes without mentioning any eye development issues (pg 27, Example 5; Fig. 30-35). 
Viczian (Developmental Dynamics 235:1133–1141, 2006) taught that in spite of structural similarities, the “mouse and Xenopus Lhx2 expression patterns differ, suggesting potential functional differences in these species” (end of abstract). 
Finally, Esmailpour (Stem Cells, 2012, Vol. 30, pg 2152-2163) teach “TBX3 plays distinct roles in regulating self-renewal and differentiation in human and mouse ES cells” (end of abstract). 
Accordingly, it was unpredictable whether Tbx3 in combination with Pax6 would have ANY role in differentiating pluripotent mammalian cells into a retinal lineage because, unlike Xenopus, knockout of Tbx3 in mice had no effect on eye development, because Tbx3 prevents differentiation of pluripotent mouse cells, because the role of Tbx3 in mouse development is in the realm of cardiomyocytes, because eye factors in Xenopus are not necessarily eye factors in mice, and because Tbx3 has distinct roles mice and humans. 
Teachings in the specification and Examples 
It is assumed that Examples 1-9 are limited to Xenopus as stated at the beginning of the Examples (pg 57, “Material and Methods for Examples 1-9 [0104] Animals. Xenopus laevis embryos…”). 
Example 1 relates to using Tbx3 or pax6 to differentiate pluripotent cells, i.e. 2 cell Xenopus embryo, into retinal lineage “in context of the eye field”. The transfected embryo was cultured until an “animal cap” formed, “donor animal cap cells” were transplanted into an eye lesion of a recipient stage 15 Xenopus embryo, and the transplanted embryos were cultured until retinal tissue was obtained (inferred by Example 1 on pg 59 taken with Fig. 1, the description of Fig. 1 on pg 6, pg 57, para 104, and Viczian (2009), Viczian (2010), and Zuber (2003) cited in Example 1. “Only tbx3 and pax6 were sufficient to specify retinal cells” (Fig. 1B) as determined by “rod photoreceptor marker XAP-2” expression (para 111; Fig. 1B, E, F). 

    PNG
    media_image2.png
    286
    413
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    261
    409
    media_image3.png
    Greyscale

Example 2 (pg 60) describes the expression pattern of Tbx3 in Xenopus embryos during eye development. 
Example 3 (pg 61) teaches Tbx3 is required for normal Xenopus eye formation. 
Example 4 (pg 62) teaches Tbx3 is required for the retinal and neural inducing activity of Noggin in Xenopus. 
The purpose of Example 5 (pg 63) was to determine whether pluripotent cells transfected with mRNA encoding Tbx3 differentiate into a retinal lineage when transplanted into a stage 15 embryo. Specifically, 2 cell Xenopus embryos were transfected with mRNA encoding Tbx3 and cultured until an “animal cap” formed. “Donor animal cap cells” from the cultured embryos were transplanted into the flank of a recipient stage 15 Xenopus embryo. The transplanted embryos were cultured and the tissue from the transplant was stained for the rod photoreceptor marker XAP-2. These steps are inferred by Example 5 taken with Fig. 7, the description of Fig. 7 on pg 8-9, pg 57, para 104 which states the examples are limited to Xenopus, and the teachings of Viczian (2009), Viczian (2010), and Zuber (2003) cited in Example 1 regarding transplantation into the flank of stage 15 Xenopus embryos. Applicants conclude Tbx3 is a neural inducer in Xenopus but is not sufficient alone to differentiate pluripotent cells into rod photoreceptors as determined by XAP-2 expression.  
Example 6 (pg 64) teaches Tbx3 “specifies spinal cord” but not retina. 
Example 7 (pg 66) teaches Tbx3 represses BMP4 in pluripotent cells during “eye field specification”. 
Example 8 (pg 68) teaches Tbx3 is required for neural patterning during “eye field stages” and Tbx3 knockdown causes death in retinal progenitors and eye defects. 
Example 9 (pg 70) refers to Fig. 17 which is described on pg 12 and includes details of the protocol which are limited to: transfecting 2-cell Xenopus embryos with mRNA encoding Pax6 and Tbx3, culturing the transfected embryos, isolating Xenopus “animal caps” (i.e. pluripotent cells) from the cultured embryos at stage 9, culturing the isolated “animal caps” to stage 15, and transplanting the stage 15 “animal caps” such that cells expressing Tubb2b (neural marker) and Gat1 (rod photoreceptor marker) are obtained. 
Rejection
Applicants do not correlate the results in Xenopus to mammals, birds, fish or any other vertebrate as broadly encompassed by claims 11, 24, and 32. It was unpredictable whether Tbx3 in combination with Pax6 would have ANY role in differentiating pluripotent mammalian cells into a retinal lineage because, unlike Xenopus, knockout of Tbx3 in mice had no effect on eye development (Davenport, Lopez), because Tbx3 prevents differentiation of pluripotent mouse cells (Ivanova), because the role of Tbx3 in mouse development is in the realm of smooth muscle (Arnolds), because an eye factor in Xenopus is not necessarily an eye factor in mice (Viczian 2006), and because Tbx3 has distinct roles mice and humans (Esmailpour). Applicants discuss vertebrate eye formation on pg 5, para 15, without providing any correlative guidance between using Tbx3 and Pax6 in Xenopus and using Tbx3 and Pax6 in mammals, birds, fish or any other vertebrate as broadly encompassed by claims 11, 24, and 32. The Xenopus 2-cell embryos and “animal cap” tissue in Examples 1-9 are the only source of pluripotent Xenopus cells exemplified by applicants when read in view of the references cited therein, specifically Viczian (2010; “pluripotent nature of the Xenopus laevis animal cap” - abstract). The specification mentions using mammalian pluripotent cells (pg 19, para 49, but does not correlate Xenopus embodiments to mammalian embodiments. Example 9 discusses using Xenopus Tbx3 and Pax6 together in Xenopus to differentiate pluripotent cells into a retinal lineage but does not teach how to apply the concept to any mammalian, bird, reptile, or fish pluripotent cells or to any well-known protocols in mammals, birds, reptiles, or fish for differentiating pluripotent cells into a retinal lineage. The specification does not teach using Xenopus Tbx3 and Pax6 in mammalian, bird, reptile, or fish pluripotent cells. Without such guidance, it would have required those of skill undue experimentation to perform the method in any vertebrate pluripotent cell other than Xenopus. Applicants have not provided adequate guidance for those of skill to overcome the unpredictability of whether Tbx3 in combination with Pax6 has a role in differentiating any species of vertebrate pluripotent cells into retinal progenitors as broadly encompassed by claims 11, 24, and 32 other than Xenopus. Nor have applicants provided any correlative guidance comparing differentiation using Tbx3 and Pax6 in Xenopus to any other vertebrate. 
Response to arguments
Applicants point to “various NPL documents that show the state-of-the art” cited in the Examples. Applicants’ arguments are not persuasive. The NPL documents in Example 1 are limited to using Xenopus Tbx3 and Pax6 in Xenopus embryos. Applicants’ arguments do not appear to correlate the limited teachings of using Xenopus Tbx3 and Pax6 in Xenopus to non-Xenopous amphibian, fish, reptilian, bird, or mammalian pluripotent cells. 

B) The specification does not enable administering Tbx3 and Pax6 to Xenopus pluripotent cells and culturing the cells under any “conditions suitable” to obtain 60-70% retinal progenitors as broadly encompassed by claims 11, 24, and 32 other than performing the method described by Viczian (PLoS, 2009, Vol. 7, No. 8, e1000174). 
This rejection assumes the teachings of Viczian (2009) does not provide 60-70% retinal progenitors. 
Viczian injected mRNA encoding pax6 and tbx3 into 2 cell Xenopus embryos (“Generation of functional eyes from pluripotent cells”; pg 11, col. 1-2). The tissue was cultured, and Viczian “collected animal caps at stage 9, also called pluripotent cells here” (pg 11, col. 2, line 4). “Tissue [“animal caps at stage 9, also called pluripotent cells”] was cultured in 0.76 MMR containing 50 mg/ml gentamicin sulphate to the equivalent of stage 15.” (pg 11, col. 2, line 4). Viczian called the stage 15 tissue in culture “an eye field-like retinal cell lineage” (pg 3, lines 1-5; “EFTF-Expressing Pluripotent Cells Are Directed to a Retinal Lineage”). 
Examples 1-9 are discussed above. While the specification contemplates obtaining 60-70% retinal progenitors (pg 54, para 92), the specification does not teach obtaining 60-70% retinal progenitors or how to modify the teachings of Viczian (2009) to arrive at 60-70% retinal progenitors. Viczian is limited to obtaining retinal progenitors in an eye field of an embryo. The specification does not teach how to modify the teachings of Viczian to obtain 60-70% retinal progenitors. 
The specification does not teach any Xenopus pluripotent cell line or culturing any pluripotent Xenopus cell line in the absence of an embryo as broadly encompassed by claims 11, 24, 32. The specification does not teach disaggregating a Xenopus embryo or stage 9 animal cap to obtain a culture of pluripotent Xenopus cells (as found with mouse and human ES cell culturing methods known in the art). 
The specification does not correlate administering Tbx3 and Pax6 to a 2-cell Xenopus embryo to administering Tbx3 and Pax6 to Xenopus animal cap tissue (pluripotent), a Xenopus pluripotent cell line, a disaggregated Xenopus embryo, or a disaggregated Xenopus animal cap. The specification does not teach how to culture disaggregated Xenopus embryo or animal cap tissue, a pluripotent Xenopus cell line without the context of the Xenopus embryo or animal cap. Accordingly, the claims should be limited to administering Tbx3 and Pax6 to a Xenopus 2-cell embryo.
The specification and the art at the time of filing are limited to introducing Tbx3 and Pax6 as mRNA (pg 57, para 106, which uses the term RNA taken with pg 6-13 “figure legends” which use the term mRNA throughout). The specification does not teach any means of introducing Tbx3 and Pax6 into Xenopus pluripotent cells as proteins or vectors comprising cDNA encoding Tbx3 and Pax6. The specification does not correlate introducing Tbx3 and Pax6 as mRNA to introducing Tbx3 and Pax6 protein or vectors comprising cDNA encoding Tbx3 and Pax6 such that the protein would function as required to cause differentiation into a retinal lineage. Accordingly, the claims should be limited to administering mRNA encoding Tbx3 and Pax6.
The specification and the art at the time of filing are limited to introducing Xenopus Tbx3 and Pax6. The specification does not teach any other species of Tbx3 or Pax6. The specification does not correlate introducing Xenopus Tbx3 and Pax6 into Xenopus pluripotent cells to introducing mammalian, fish, bird or reptile Tbx3 and Pax6 into Xenopus embryos. The specification does not correlate introducing mammalian, bird, fish or reptile Tbx3 and Pax6 into Xenopus embryos such that the proteins would function as required to cause differentiation into a retinal lineage. Accordingly, the claims should be limited to using Xenopus Tbx3 and Pax6. 
The specification is limited to culturing transfected 2-cell Xenopus embryos until stage 9 (until “animal caps” are obtained), isolating the animal caps and culturing them until stage 15, and transplanting them into a recipient Xenopus embryo to obtain cells expressing XAP-2 (Example 1, pg 59, para 111; Example 5, pg 63, para 117; Example 6, pg 64, para 119) or transducin (Example 9, pg 70; Fig. 17 described on pg 12). The specification does not correlate culturing transfected 2-cell Xenopus embryos and isolating animal caps with merely culturing the transfected 2-cell Xenopus embryo. The specification does not correlate transplanting the animal caps into recipient embryos such that cells expressing XAP-2 (Examples 1, 5, 6) or transducin (Example 9) are obtained to merely culturing transfected 2-cell embryos such that a retinal lineage is obtained. The specification does not provide any “conditions suitable” for merely culturing transfected Xenopus 2-cell embryos or animal caps such that a retinal lineage is obtained. Accordingly, the claims are missing the essential steps required for obtaining retinal lineages in Xenopus, i.e. culturing transfected 2-cell Xenopus embryos until stage 9 (until “animal caps” are obtained), isolating the animal caps and culturing them until stage 15, and transplanting them into a recipient Xenopus embryo to obtain cells expressing XAP-2 (Example 1, pg 59, para 111; Example 5, pg 63, para 117; Example 6, pg 64, para 119) or transducin (Example 9, pg 70; Fig. 17 described on pg 12).
The specification does not enable obtaining 60-70% retinal progenitors or 60-70% cells that express Tubb2b and tranducin or XAP2 as broadly encompassed by claims 11, 24, and 32 other obtaining a non-disclosed amount of cells expressing Tubb2b and transducin or XAP-2. Applicants teach obtaining cells that “organized into an eye-like structure” (pg 70, para 130) but do not correlate those cells to “retinal progenitors” as claimed. Applicants do not correlate cells expressing XAP-2 (a rod photoreceptor marker; Example 1, pg 59, para 111; Example 5, pg 63, para 117; Example 6, pg 64, para 119) or transducin (Example 9, pg 70; Fig. 17 described on pg 12) to any retinal progenitor known in the art at the time of filing. Applicants describe rod photoreceptor markers XAP-2 (pg 8, para 23; pg 9, para 26; pg 11, para 31, et al.) and transducin (pg 12, praa 33; pg 59, para 111; pg 63, para 117; et al.). Example 4, Fig. 7 (para 23), Fig. 10 (para 26), Fig. 17A-V (para 33, Example 9) simply show pluripotent cells differentiated into “a retinal fate”; Examples 4 and 9 and Fig. 7, 10, 17 do not teach the cells obtained have the same structure as any known retinal progenitor. In fact, the specification does not teach using any marker that is specific for any retinal progenitor cell. Pg 13, para 37, and pg 54, para 92, contemplate obtaining 60% or 70% retinal progenitors; however, Examples 4, 9, Fig. 7, 10, 17 do not teach 60% or 70% of the cells in the cultured embryo were retinal progenitors as claimed or that 60-70% of the cells express Tubb2b and tranducin or XAP2. 
Given: 
i) the unpredictability of using both Pax6 and Tbx3 to differentiate vertebrate pluripotent cells into retinal progenitors;
ii) the fact that well-known protocols in the art at the time of filing for differentiating mammalian pluripotent cells and Xenopus embryos (via animal caps) into retinal progenitors existed; 
iii) the lack of guidance in the specification regarding correlating transfecting 2-cell Xenopus embryos with mRNA encoding Xenopus Tbx3 and Pax6, culturing the embryos until stage 9, isolating animal caps and culturing them to stage 15, and transplanting the animal caps into a recipient embryo to any other method in Xenopus; 
iv) the lack of guidance for a retinal progenitor marker; 
v) the lack of correlative guidance between obtaining cells expressing XAP-2 or transducin to retinal progenitors; and 
vi) the lack of guidance for obtaining 60-70% retinal progenitors or 60-70% cells that express Tubb2b and transducin or XAP2,
it would have required those of skill undue experimentation to administer any Tbx3 and Pax6 to any Xenopus pluripotent cell by any means or culture the cells under any “conditions suitable” to produce any retinal progenitors as broadly encompassed by claims 11, 24, and 32 other than transfecting 2-cell Xenopus embryos with mRNA encoding Xenopus Pax6 and Tbx3, culturing the transfected embryos, isolating “animal cap” tissue (i.e. pluripotent cells) from the cultured embryos (at stage 9), culturing the isolated “animal cap” tissue to stage 15, and transplanting the stage 15 “animal cap” tissue  into recipient embryos such that cells expressing Tubb2b (neural marker) and transducin (Gαt1) or XAP-2 (rod photoreceptor markers) are obtained. 
Response to arguments
Applicants point to “various NPL documents that show the state-of-the art” cited in the Examples but do not appear to specifically address performing the method as broadly claimed other than transfecting 2-cell Xenopus embryos with mRNA encoding Xenopus Pax6 and Tbx3, culturing the transfected embryos, isolating “animal cap” tissue (i.e. pluripotent cells) from the cultured embryos (at stage 9), culturing the isolated “animal cap” tissue to stage 15, and transplanting the stage 15 “animal cap” tissue  into recipient embryos such that cells expressing Tubb2b (neural marker) and transducin (Gαt1) or XAP-2 (rod photoreceptor markers) are obtained. 
Applicants point to paragraph 15, 40, 95, 96, 97, 99. Applicants’ argument is not persuasive. The paragraphs do not correlate using mRNA encoding Xenopus Pax6 and Tbx3 to any other means of introducing Pax6 and Tbx3 or any other species of Pax6 and Tbx3 to Xenopus embryos. The paragraphs also do not correlate the specific culture conditions of culturing whole embryos to any conditions as broadly claimed or to obtaining 60% or 70% retinal progenitors as claimed. In particular, paragraph 99 relates to culturing retinal progenitors to form retinal organoids; it does not relate to differentiating pluripotent cells into 60-70% retinal progenitors. If applicants are attempting to indicate the whole embryo is required for the culture method, the claims are not so limited. More importantly, there is no indication that a whole Xenopus 2-cell embryo in culture becomes 60-70% retinal progenitors as claimed. 
Applicants point to Example 9 (pg 70). Applicants’ argument is not persuasive. The example refers to Fig. 17 described on pg 12 and is limited to: transfecting 2-cell Xenopus embryos with mRNA encoding Pax6 and Tbx3, culturing the transfected embryos, isolating Xenopus “animal caps” (i.e. pluripotent cells) from the cultured embryos at stage 9, culturing the isolated “animal caps” to stage 15, and transplanting the stage 15 “animal caps” such that cells expressing Tubb2b (neural marker) and Gat1 (rod photoreceptor marker) are obtained. The claims are not so limited. More importantly, there is no indication that a whole Xenopus 2-cell embryo in culture becomes 60-70% retinal progenitors as claimed. 
Applicants’ citation of case law is noted but is not persuasive because the fact pattern in those cases is not the same as the fact pattern in this case. 
Applicants’ discussion of the amount of experimentation on pg 14 is noted but is not persuasive. There is inadequate correlation between the limited conditions in Example 9 and the conditions in the independent claims. More importantly, there is no indication that a whole Xenopus 2-cell embryo in culture becomes 60-70% retinal progenitors as claimed.  
Written Description
Claims 11, 13-16, 21-35 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
A) The specification lacks written description for administering Tbx3 and Pax6 to any species of vertebrate pluripotent cell, and culturing them under conditions such that any retinal progenitor is obtained as broadly encompassed by claims 11, 24 and 32 other than Xenopus. 
The claims and their scope, the unpredictability, the teachings in the specification and the Examples are disused above. 
The specification does not provide adequate written description for performing the method of claim 11, 24 and 32 in any vertebrate species other than Xenopus. This rejection assumes Examples 1-9 provide adequate written description for using Xenopus Tbx3 and Pax6 in Xenopus embryos. Applicants do not correlate the results in Xenopus to mammals, birds, fish or any other vertebrate as broadly encompassed by claims 11, 24 and 32. It was unpredictable whether Tbx3 in combination with Pax6 would have ANY role in differentiating pluripotent mammalian cells into a retinal lineage because, unlike Xenopus, knockout of Tbx3 in mice had no effect on eye development (Davenport and Lopez), because Tbx3 prevents differentiation of pluripotent mouse cells (Ivanova), because the role of Tbx3 in mouse development is in the realm of smooth muscle (Arnolds), because an eye factor in Xenopus is not necessarily an eye factor in mice (Viczian 2006), and because Tbx3 has distinct roles mice and humans (Esmailpour). Applicants discuss vertebrate eye formation on pg 5, para 15, without providing any correlative guidance between using Tbx3 and Pax6 in Xenopus and using Tbx3 and Pax6 in mammals, birds, fish or any other vertebrate as broadly encompassed by claims 11, 24 and 32. The Xenopus 2-cell embryos and “animal cap” tissue in Examples 1-9 are the only source of pluripotent Xenopus cells exemplified by applicants when read in view of the references cited therein, specifically Viczian (2010; “pluripotent nature of the Xenopus laevis animal cap” - abstract). The specification mentions using mammalian pluripotent cells (pg 19, para 49, but does not correlate Xenopus embodiments to mammalian embodiments. Example 9 discusses using Xenopus Tbx3 and Pax6 together in Xenopus to differentiate pluripotent cells into a retinal lineage but does not teach how to apply the concept to any mammalian, bird, reptile, or fish pluripotent cells or to any well-known protocols in mammals, birds, reptiles, or fish for differentiating pluripotent cells into a retinal lineage. The specification does not teach using Xenopus Tbx3 and Pax6 in mammalian, bird, reptile, or fish pluripotent cells. Accordingly, the specification lacks written description for performing the method in any vertebrate pluripotent cell other than Xenopus because applicants have not provided adequate guidance for those of skill to overcome the unpredictability of whether Tbx3 in combination with Pax6 has a role in differentiating any species of vertebrate pluripotent cells into retinal progenitors as broadly encompassed by claims 11, 24 and 32 other than Xenopus and because applicants have not provided any correlative guidance between the Xenopus embodiments exemplified and any other vertebrate species. 
An adequate written description of a method of differentiating vertebrate pluripotent cells into retinal progenitors using Tbx3 and Pax6 requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the specific protocols and reagents themselves. It is not sufficient to define a method solely by its principal biological property, i.e. administering any Tbx3 and Pax6 to any vertebrate pluripotent cell, and culturing them “under conditions suitable” to obtain retinal cells, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of the specific protocols, reagents and means required to perform the method. Also, naming a type of method generically known to exist, in the absence of knowledge as to the specific protocols, reagents and means required to perform the method, is not a description of that method. Thus, claiming all method of administering any Tbx3 and Pax6 to any vertebrate pluripotent cell, and culturing them under any “conditions suitable” to obtain retinal cells without defining the specific means that will do is not in compliance with the description requirement. Rather, it is an attempt to preempt the future before it has arrived. (See Fiers v. Revel, 25 USPQ2d 1601 (CA FC 1993) and Regents of the Univ. Calif. v. Eli Lilly & Co., 43 USPQ2d 1398 (CA FC, 1997)). 
Response to arguments
Applicants point to “various NPL documents that show the state-of-the art” cited in the Examples. Applicants’ arguments are not persuasive. The NPL documents in Example 1 are limited to using Xenopus Tbx3 and Pax6 in Xenopus embryos. Applicants’ arguments do not appear to correlate the limited teachings of using Tbx3 and Pax6 in Xenopus to non-Xenopous amphibian, fish, reptilian, bird, or mammalian pluripotent cells.

B) The specification does not provide adequate written description for administering any Tbx3 and Pax6 to any Xenopus pluripotent cell and culturing the cells under “conditions suitable” to produce 60-70% retinal progenitors as required in claims 11, 24, and 32. 
This rejection assumes the teachings of Viczian (2009) does not provide 60-70% retinal progenitors. 
Viczian injected mRNA encoding pax6 and tbx3 into 2 cell Xenopus embryos (“Generation of functional eyes from pluripotent cells”; pg 11, col. 1-2). The tissue was cultured, and Viczian “collected animal caps at stage 9, also called pluripotent cells here” (pg 11, col. 2, line 4). “Tissue [“animal caps at stage 9, also called pluripotent cells”] was cultured in 0.76 MMR containing 50 mg/ml gentamicin sulphate to the equivalent of stage 15.” (pg 11, col. 2, line 4). Viczian called the stage 15 tissue in culture “an eye field-like retinal cell lineage” (pg 3, lines 1-5; “EFTF-Expressing Pluripotent Cells Are Directed to a Retinal Lineage”). 
Examples 1-9 are discussed above. While the specification contemplates obtaining 60-70% retinal progenitors (pg 54, para 92), the specification does not teach obtaining 60-70% retinal progenitors or how to modify the teachings of Viczian (2009) to arrive at 60-70% retinal progenitors. Viczian is limited to obtaining retinal progenitors in an eye field of an embryo. The specification does not teach how to modify the teachings of Viczian to obtain 60-70% retinal progenitors. 
The specification does not teach any Xenopus pluripotent cell line or culturing any pluripotent Xenopus cell line in the absence of an embryo as broadly encompassed by claims 11, 24, 32. The specification does not teach disaggregating a Xenopus embryo or stage 9 animal cap to obtain a culture of pluripotent Xenopus cells (as found with mouse and human ES cell culturing methods known in the art). 
The specification does not correlate administering Tbx3 and Pax6 to a 2-cell Xenopus embryo to administering Tbx3 and Pax6 to Xenopus animal cap tissue (pluripotent), a Xenopus pluripotent cell line, a disaggregated Xenopus embryo, or a disaggregated Xenopus animal cap. The specification does not teach how to culture disaggregated Xenopus embryo or animal cap tissue, a pluripotent Xenopus cell line without the context of the Xenopus embryo or animal cap. Accordingly, the claims should be limited to administering Tbx3 and Pax6 to a Xenopus 2-cell embryo.
The specification and the art at the time of filing are limited to introducing Tbx3 and Pax6 as mRNA (pg 57, para 106, which uses the term RNA taken with pg 6-13 “figure legends” which use the term mRNA throughout). The specification does not teach any means of introducing Tbx3 and Pax6 into Xenopus pluripotent cells as proteins or vectors comprising cDNA encoding Tbx3 and Pax6. The specification does not correlate introducing Tbx3 and Pax6 as mRNA to introducing Tbx3 and Pax6 protein or vectors comprising cDNA encoding Tbx3 and Pax6 such that the protein would function as required to cause differentiation into a retinal lineage. Accordingly, the claims should be limited to administering mRNA encoding Tbx3 and Pax6.
The specification and the art at the time of filing are limited to introducing Xenopus Tbx3 and Pax6. The specification does not teach any other species of Tbx3 or Pax6. The specification does not correlate introducing Xenopus Tbx3 and Pax6 into Xenopus pluripotent cells to introducing mammalian, fish, bird or reptile Tbx3 and Pax6 into Xenopus embryos. The specification does not correlate introducing mammalian, bird, fish or reptile Tbx3 and Pax6 into Xenopus embryos such that the proteins would function as required to cause differentiation into a retinal lineage. Accordingly, the claims should be limited to using Xenopus Tbx3 and Pax6. 
The specification is limited to culturing transfected 2-cell Xenopus embryos until stage 9 (until “animal caps” are obtained), isolating the animal caps and culturing them until stage 15, and transplanting them into a recipient Xenopus embryo to obtain cells expressing XAP-2 (Example 1, pg 59, para 111; Example 5, pg 63, para 117; Example 6, pg 64, para 119) or transducin (Example 9, pg 70; Fig. 17 described on pg 12). The specification does not correlate culturing transfected 2-cell Xenopus embryos and isolating animal caps with merely culturing the transfected 2-cell Xenopus embryo. The specification does not correlate transplanting the animal caps into recipient embryos such that cells expressing XAP-2 (Examples 1, 5, 6) or transducin (Example 9) are obtained to merely culturing transfected 2-cell embryos such that a retinal lineage is obtained. The specification does not provide any “conditions suitable” for merely culturing transfected Xenopus 2-cell embryos or animal caps such that a retinal lineage is obtained. Accordingly, the claims are missing the essential steps required for obtaining retinal lineages in Xenopus, i.e. culturing transfected 2-cell Xenopus embryos until stage 9 (until “animal caps” are obtained), isolating the animal caps and culturing them until stage 15, and transplanting them into a recipient Xenopus embryo to obtain cells expressing XAP-2 (Example 1, pg 59, para 111; Example 5, pg 63, para 117; Example 6, pg 64, para 119) or transducin (Example 9, pg 70; Fig. 17 described on pg 12).
The specification does not provide written description for obtaining 60-70% retinal progenitors or 60-70% cells that express Tubb2b and tranducin or XAP2 as broadly encompassed by claims 11, 24, and 32 other obtaining a non-disclosed amount of cells expressing Tubb2b and transducin or XAP-2. Applicants teach obtaining cells that “organized into an eye-like structure” (pg 70, para 130) but do not correlate those cells to “retinal progenitors” as claimed. Applicants do not correlate cells expressing XAP-2 (a rod photoreceptor marker; Example 1, pg 59, para 111; Example 5, pg 63, para 117; Example 6, pg 64, para 119) or transducin (Example 9, pg 70; Fig. 17 described on pg 12) to any retinal progenitor known in the art at the time of filing. Applicants describe rod photoreceptor markers XAP-2 (pg 8, para 23; pg 9, para 26; pg 11, para 31, et al.) and transducin (pg 12, praa 33; pg 59, para 111; pg 63, para 117; et al.). Example 4, Fig. 7 (para 23), Fig. 10 (para 26), Fig. 17A-V (para 33, Example 9) simply show pluripotent cells differentiated into “a retinal fate”; Examples 4 and 9 and Fig. 7, 10, 17 do not teach the cells obtained have the same structure as any known retinal progenitor. In fact, the specification does not teach using any marker that is specific for any retinal progenitor cell. Pg 13, para 37, and pg 54, para 92, contemplate obtaining 60% or 70% retinal progenitors; however, Examples 4, 9, Fig. 7, 10, 17 do not teach 60% or 70% of the cells in the cultured embryo were retinal progenitors as claimed or that 60-70% of the cells express Tubb2b and tranducin or XAP2. 
Response to arguments
Applicants point to “various NPL documents that show the state-of-the art” cited in the Examples but do not appear to specifically address performing the method as broadly claimed other than transfecting 2-cell Xenopus embryos with mRNA encoding Xenopus Pax6 and Tbx3, culturing the transfected embryos, isolating “animal cap” tissue (i.e. pluripotent cells) from the cultured embryos (at stage 9), culturing the isolated “animal cap” tissue to stage 15, and transplanting the stage 15 “animal cap” tissue  into recipient embryos such that cells expressing Tubb2b (neural marker) and transducin (Gαt1) or XAP-2 (rod photoreceptor markers) are obtained. 
Applicants point to paragraph 15, 40, 95, 96, 97, 99. Applicants’ argument is not persuasive. The paragraphs do not correlate using mRNA encoding Xenopus Pax6 and Tbx3 to any other means of introducing Pax6 and Tbx3 or any other species of Pax6 and Tbx3 to Xenopus embryos. The paragraphs also do not correlate the specific culture conditions of culturing whole embryos to any conditions as broadly claimed or to obtaining 60% or 70% retinal progenitors as claimed. In particular, paragraph 99 relates to culturing retinal progenitors to form retinal organoids; it does not relate to differentiating pluripotent cells into 60-70% retinal progenitors. If applicants are attempting to indicate the whole embryo is required for the culture method, the claims are not so limited. More importantly, there is no indication that a whole Xenopus 2-cell embryo in culture becomes 60-70% retinal progenitors as claimed. 
Applicants point to Example 9 (pg 70). Applicants’ argument is not persuasive. The example refers to Fig. 17 described on pg 12 and is limited to: transfecting 2-cell Xenopus embryos with mRNA encoding Pax6 and Tbx3, culturing the transfected embryos, isolating Xenopus “animal caps” (i.e. pluripotent cells) from the cultured embryos at stage 9, culturing the isolated “animal caps” to stage 15, and transplanting the stage 15 “animal caps” such that cells expressing Tubb2b (neural marker) and Gat1 (rod photoreceptor marker) are obtained. The claims are not so limited. More importantly, there is no indication that a whole Xenopus 2-cell embryo in culture becomes 60-70% retinal progenitors as claimed. 
Applicants’ citation of case law is noted but is not persuasive because the fact pattern in those cases is not the same as the fact pattern in this case. 

Claim Rejections - 35 USC § 102
Claims 11, 13, 14, 16, 21, 23-26, 28-34 remain rejected under 35 U.S.C. 102a1 as being anticipated by Viczian (PLoS, 2009, Vol. 7, No. 8, e1000174). 
This rejection assumes the teachings of Viczian do not have to modified to arrive at the claimed invention. 
Viczian injected mRNA encoding pax6 and tbx3 into 2 cell Xenopus embryos (“Generation of functional eyes from pluripotent cells”; pg 11, col. 1-2). The tissue was culture in vitro, and Viczian “collected animal caps at stage 9, also called pluripotent cells here” (pg 11, col. 2, line 4). This is equivalent to administering Tbx3 and Pax6 to a vertebrate pluripotent cell as required in claims 11, 24 and 32.  
“Tissue [“animal caps at stage 9, also called pluripotent cells”] was cultured in 0.76 MMR containing 50 mg/ml gentamicin sulphate to the equivalent of stage 15.” (pg 11, col. 2, line 4). Viczian called the stage 15 tissue in culture “an eye field-like retinal cell lineage” (pg 3, lines 1-5; “EFTF-Expressing Pluripotent Cells Are Directed to a Retinal Lineage”). Differentiating the stage 9 tissue (pluripotent cells) into stage 15 tissue (retinal cell lineage) is equivalent to culturing pluripotent cells under conditions suitable to produce an enriched preparation of retinal progenitor cells as required in claims 11, 24 and 32. 
Viczian also taught: “ET [Tbx3] is an obvious candidate for co-injection experiments as it is expressed earlier than all other EFTFs and has the most restricted expression domain” (pg 5161, last 5 lines). 
This rejection assumes the steps and reagents described by Viczian are the same steps and reagents used by applicants, described in the specification as being part of the invention, and encompassed by the steps and reagents of claims 11, 24 and 32. Example 1 incorporates Viczian by reference in its entirety, and there is no indication that applicants modified the teachings of Viczian. Therefore, Viczian MUST inherently result in a final population of cells comprising 60% or 70% retinal progenitors as claimed.
Claims 13, 25 have been included because Viczian calls the pluripotent stage 15 animal cap tissue is from fetal tissue which is equivalent to “fetal tissue pluripotent stem cells”. They are also “embryonic stem cells” as required in claims 13 and 25 because they are from an embryo. 
Claims 14, 26 have been included because the mRNA inherently MUST have been “coupled to an intracellular delivery vehicle” as evidenced by expression which can only occur if the RNA has been delivered intracellularly. 
Claims 16 and 28 have been included because the transfected stage 9 “animal caps” (pluripotent cells) cultured to stage 15 (retinal lineage) were transplanted into a lesion in an eye of a recipient Xenopus embryo (pg 3) and because the “EFTF-expressing pluripotent cells generate morphologically normal eyes” which is equivalent to “conditions suitable for retinal organoid formation”.
Claims 21, 29 and 33 have been included because mRNA injection was simultaneous (pg 11, col. 1-2). 
Claims 23 and 30 have been included because the cell population of Viczian used for transplantation inherently MUST contain less than 10% “cells other than the enriched retinal progenitor cells” because they were made the exact same way as applicants in Example 9, i.e. extracting cells from Xenopus stage 9 embryos (i.e. pluripotent cells) and culturing them until day 15 (retinal lineage cells) in Mark’s Modified Ringer’s (MMR) media. 
Claim 34 has been included because the cell population of Viczian used for transplantation inherently MUST contain at least 95% retinal progenitors and less than 5% other cells because they were made the exact same way as applicants in Example 9, i.e. extracting cells from Xenopus stage 9 embryos (i.e. pluripotent cells) and culturing them until day 15 (retinal lineage cells) in Mark’s Modified Ringer’s (MMR) media. 
Response to arguments
Applicants argue the Examiner’s assertion that Viczian inherently MUST result in at least 60 or 70% retinal progenitors is faulty. Applicants’ argument is not persuasive. The steps and reagents described by Viczian are the same steps and reagents used by applicants, described in the specification as being part of the invention, and encompassed by the steps and reagents of claims 11, 24 and 32. Example 1 incorporates Viczian by reference in its entirety, and there is no indication that applicants modified the teachings of Viczian. Therefore, Viczian inherently MUST result in 60% or 70% retinal progenitors as claimed.
Applicants point to claims 15, 27 and 35 on pg 24-25; however, they are not rejected under 102. 

Claim Rejections - 35 USC § 103
Claims 11, 13-16, 21, 23-34 stand rejected under 35 U.S.C. 103 as being unpatentable over Viczian (PLoS, 2009, Vol. 7, No. 8, e1000174) in view of Pavlakis (5965726), Wolff (Science, March 23, 1990, Vol. 247, pg 1465-1468), and Malone (PNAS, 1989, Vol. 86, pg 6077-6081). 
Viczian described the subject matter of claims 11, 13, 14, 16, 21, 23-26, 28-34 for reasons set forth above. In summary, Viczian administered mRNA Tbx3 and Pax6 to Xenopus 2-cell embryo, transplanted pluripotent cells obtained from the embryo into a second embryo such that photoreceptors that express Tubb2b and transducin or XAP2 are obtained. 
Viczian did not teach the mRNA was delivered using a cationic amphiphilic delivery reagent as required in claims 15 and 27.  
However, it was well-known in the art that cationic lipids were positively charged amphiphilic molecules, and Pavlakis taught “mRNA sequences containing elements that enhance stability have also been shown to be effectively translated in xenopus laevis embryos, with the use of cationic lipid vesicles” (para 135). Pavlakis cites Wolff who taught “With the use of cationic lipid vesicles (6), mRNA sequences containing elements that enhance stability can be efficiently translated in tissue culture cells (7) and in Xenopus laevis embryos (8)” (pg 1465, col. 2). Wolff’s citation 8 is Malone who taught RNA/lipofectin allowed at least 100-1000X increased transfection efficiency (pg 6079, col. 2, 1st full para). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to perform the method described by Viczian using the mRNA in the cationic lipid of Pavlakis, Wolff, or Malone as required in claims 15 or 27. Those of ordinary skill in the art at the time of filing would have been motivated to choose a cationic lipid to increase transfection efficiency 100-1000X (Malone above) and because the RNA/lipofectin protocol is able to transfect a wide variety of cell types (pg 6081, col. 1, 2nd paragraph). 
Those of ordinary skill would have had a reasonable expectation of using a cationic lipid for delivering the RNA as evidenced by Pavlakis, Wolff, and Malone who used it to deliver RNA into isolated vertebrate cells. 
Response to arguments
Applicants argue there is insufficient rationale to support a prima facie case of obviousness. Applicants’ argument is not persuasive. All of the elements required to make an obviousness rejection are discussed. In particular, those of ordinary skill in the art at the time of filing would have been motivated to choose a cationic lipid to increase transfection efficiency 100-1000X (Malone above) and because the RNA/lipofectin protocol is able to transfect a wide variety of cell types (pg 6081, col. 1, 2nd paragraph). 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it considers only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Applicants’ reference to case law (CFMT Inc v Yieldup) is noted; however, the fact pattern in the instant application are not the same as those in the case law. 


Claims 11, 13, 14, 16, 21-26, 28-31 remain and claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Viczian (PLoS, 2009, Vol. 7, No. 8, e1000174) in view of Daggett (5807689). 
Viczian administered mRNA Tbx3 and Pax6 to vertebrate pluripotent cells and cultured the pluripotent cells under conditions suitable to produce an enriched preparation of retinal progenitor cells as required in claims 11, 24 and 32 for reasons set forth above under anticipation. 
Viczian did not teach the mRNA was delivered sequentially as required in claims 22 and 31.  
However, Daggett taught host cells, e.g. [ ] Xenopus [ ] can be sequentially transfected or co-transfected (DETX 68). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to perform the method of Viczian using sequentially transfection described by Daggett. Those of ordinary skill in the art at the time of filing would have been motivated to transfect sequentially to ensure accuracy of transfection and to choose cells with the desired amount of expression of each protein. 
The steps and reagents described by the combined teachings of Viczian and Daggett are the same steps and reagents used by applicants, described in the specification as being part of the invention, and encompassed by the steps and reagents of claims 11 and 24. Therefore, the combined teachings of Viczian and Daggett MUST inherently result in a final population of cells comprising 60% or 70% retinal progenitors as claimed. 
Those of ordinary skill would have had a reasonable expectation of using sequential transfection for delivering the RNA as evidenced by Daggett who used sequential transfection to deliver RNA into isolated Xenopus cells. 
Response to arguments
Applicants argue there is insufficient rationale to support a prima facie case of obviousness. Applicants’ argument is not persuasive. All of the elements required to make an obviousness rejection are discussed. In particular, those of ordinary skill in the art at the time of filing would have been motivated to transfect sequentially to ensure accuracy of transfection and to choose cells with the desired amount of expression of each protein.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it considers only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Applicants’ reference to case law (CFMT Inc v Yieldup) is noted; however, the fact pattern in the instant application are not the same as those in the case law. 

Conclusion
No claim is allowed. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632